Citation Nr: 9930894	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for residuals of a 
throat operation.

2.  Entitlement to service connection for a hole in the 
esophagus.

3.  Entitlement to service connection for a hole in the 
stomach.  

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for skin cancer.

6.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

7.  Entitlement to service connection for a respiratory 
disorder.

8.  Entitlement to service connection for a disorder 
manifested by weakness of the extremities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
May 1965. 

A rating action of May 1984 denied service connection for 
residuals of throat operation and tonsillitis.  The veteran 
did not appeal that determination within one year of the 
notice thereof in May 1984, and that decision became final.  
Subsequently, a rating action of May 1988 denied service 
connection for tonsillitis, residuals of Agent Orange, hiatal 
hernia, a hole in the esophagus, a hole in the stomach, skin 
cancers, cysts, and low tolerance for colds and diseases.  
The veteran did not appeal that determination within one year 
of the notice thereof, and that decision became final.

The matters listed on the face of this decision came before 
the Board of Veterans' Appeals (Board) on appeal from July 
1995 and later rating decisions by the Winston-Salem, North 
Carolina Regional Office (RO) which denied the veteran's 
attempt to reopen his claims for service connection for 
residuals of throat operation, hiatal hernia, a hole in the 
esophagus, a hole in the stomach, skin cancers, and an 
acquired psychiatric disability; and denied the veteran's 
claims for service connection for PTSD, a respiratory 
condition, athletes feet, and a disorder manifested by 
weakness of the extremities.  When the Board remanded this 
case in July 1997, it was determined that a longitudinal 
review of the record indicates that the veteran believes that 
his disabilities are related to exposure to Agent Orange 
while in Vietnam.  Since the final May 1988 RO rating action 
denying service connection for residuals of Agent Orange, 
various laws and regulations have been enacted or amended to 
allow for service connection for various disorders on a 
presumptive basis if due to such exposure.  Under the 
circumstances in this case, the Board classified the issues 
as shown on the first page of this decision and will review 
all of the veteran's claims for service connection for the 
various disorders on a de novo basis.

In July 1997, the Board remanded these issues to the RO for 
further development.  The requested development was completed 
and the case was returned to the Board.  

In a December 1998 RO decision, entitlement to service 
connection for tinea pedis and unguium was granted, and 
appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over the issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  


FINDINGS OF FACT

1.  There is no competent (medical) evidence which tends to 
show current residuals of a throat operation performed during 
the veteran's active period of service. 

2.  There is no competent (medical) evidence which tends to 
show a current hole in the esophagus. 

3.  There is no competent (medical) evidence which tends to 
show a current hole in the stomach.  

4.  There is no competent (medical) evidence demonstrating 
the incurrence of a hiatal hernia during the veteran's active 
period of service.  

5.  There is no competent (medical) evidence of a current 
diagnosis of skin cancer, or linking the manifestation of 
skin cancer after service to exposure to Agent Orange.   

6.  There is no competent (medical) evidence of a current 
diagnosis of PTSD, or demonstrating a relationship between 
the current findings of anxiety and dysthymia to the 
veteran's active period of service. 

7.  There is no competent (medical) evidence of record 
demonstrating the incurrence of a respiratory condition to 
the veteran's active period of service, or linking a current 
respiratory condition to the veteran's service, including 
Agent Orange exposure.  

8.  There is no competent (medical) evidence of record 
linking the current findings of peripheral neuropathy to the 
veteran's active period of service, including Agent Orange 
exposure. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a throat operation.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for a hole in the esophagus.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

3.  The veteran has not submitted a well-grounded claim for 
service connection for a hole in the stomach.  38 U.S.C.A. § 
5107(a) (West 1991). 

4.  The veteran has not submitted a well-grounded claim for 
service connection for a hiatal hernia.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The veteran has not submitted a well-grounded claim for 
service connection for skin cancer.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(a) (West 1991).

7.  The veteran has not submitted a well-grounded claim for 
service connection for a respiratory disorder.  38 U.S.C.A. § 
5107(a) (West 1991).

8.  The veteran has not submitted a well-grounded claim for 
service connection for a disorder manifested by weakness in 
the extremities.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The April 1963 pre-induction examination was negative with 
regard to pertinent abnormal findings related to the throat, 
esophagus, stomach, hernia, skin, psychiatric disorders, 
respiratory disorders, and weakness of the extremities.  The 
veteran reported a medical history that included the 
following: ear, nose and throat trouble; cramps in the legs; 
tumor, growth, cyst, cancer; boils; and frequent trouble 
sleeping.  It was noted that the examination was negative 
with regard to those items.  

During service, the veteran was treated for acute gastritis 
of an unknown etiology in May 1964.  He was hospitalized for 
three days and then discharged to duty.  Records dated in 
1964 and 1965 reflect the veteran's complaints of a sore 
throat and a diagnosis of tonsillitis.  In October 1964, the 
veteran was admitted to the hospital because of a right 
peritonsillar abscess.  

At the time of the separation examination in April 1965, the 
veteran did note a medical history of cramps in his legs and 
boils.  Another copy of the medical history report, reflects 
a reported history of ear, nose and throat trouble.  The 
examination was negative with regard to abnormal findings 
related to the throat, esophagus, stomach, skin, and the 
extremities.  There were no psychiatric or respiratory 
disorders noted, and no mention of a hiatal hernia.  

The VA treatment records show that the veteran was treated 
for a hiatal hernia in 1979.  When he was treated for a 
hiatal hernia in 1980, it was noted that the veteran was 
suffering from anxiety and depression due to the pain.  

In January 1980, the veteran underwent an excision of a 
lesion of the left periorbital area.  At that time, he was 
diagnosed with basal cell carcinoma.  

VA records dated in 1983 and 1984 reflect treatment and 
complaints of sinusitis, colds, sore throat and coughs, and a 
hiatal hernia.  The records show that the veteran was treated 
for a pulmonary infection in November 1983.  

In March 1984, the veteran was hospitalized for a repair of 
an paraesophageal hernia through chest.  At that time, a 
diagnosis of anxiety state was also noted, and the physician 
reported that the veteran had been suffering from a known 
hiatal hernia for eight to ten years.  The veteran was 
treated for an esophageal stricture in 1988. 

When treated in January 1995, noted that the veteran had a 
hiatal hernia with reflux, and eczema.  There was also 
mention of diverticulitis.  In December 1995, an UGI 
endoscopy was performed.  The examiner commented that the 
esophagus appeared to be normal and that the veteran had a 
recurrent hiatal hernia with spontaneous reflux.  The body of 
the stomach and pylorus appeared to be within normal limits.  

In March 1996, the veteran was seen for complaints of a 
lesion on his right eyelid and left ear.  The examiner 
determined that they were benign skin lesions, and an 
excisional biopsy was performed in April.  The biopsy of the 
lesion taken from the right face revealed acrochordons, and 
seborrheic keratosis, and the skin lesion from the left cheek 
revealed irritated keratosis.  

In April 1996, a series of x-rays of the chest and sinuses 
were taken.  The following was noted: paranasal sinuses 
clear; discoid atelectatic changes in the left lung base are 
unaltered from the study of October 1995; prominent aorta and 
questionable aortic aneurysm; no evidence of free fluid in 
the pleural space; and no abnormality seen in the right 
hemithorax.  

In 1996, VA received written statements from the veteran's 
parents and spouse.  Since the veteran's return home from 
service, they had observed that the veteran was nervous, 
depressed, experienced mood swings, and had various health 
problems. 

As per the Board's July 1997 remand, the veteran was afforded 
VA examinations in January 1998.  Regarding his respiratory 
problems, the veteran reported that while in service, he was 
hospitalized for a throat condition and could not swallow, 
and an incision was made in his throat.  The examiner 
commented that it sounded like a peritonsillar abscess.  In 
the last six to seven years, he has developed shortness of 
breath with exertion.  He had smoked cigars in the past, but 
never was a cigarette smoker and has not smoked anything in 
years.  He gets short of breath after walking a block or two.  
The examination was negative with regard to the following: 
pulmonary hypertension, RVH, cor pulmonale, or congestive 
heart failure; residuals of pulmonary embolism; respiratory 
failure; evidence of chronic pulmonary thromboembolism; 
abdominal tumor; ankylosing; and residuals of malignancy.  
The head, ear, eyes, nose and throat were normal.  The lungs 
were clear to auscultation and percussion, and the chest was 
of a normal contour.  The examiner diagnosed respiratory 
condition, and postoperative peritonsillar abscess.  X-rays 
revealed that the right lung was clear and the left lung base 
had a linear opacity that likely represents an area of 
scarring or atelectasis.  The examiner commented that 
comparison to prior films or a follow up study would be 
useful to exclude an underlying infectious process.  

On the psychiatric examination, the examiner diagnosed 
dysthymia and generalized anxiety disorder.  According to the 
examiner, the psychometrics that could be interpreted 
suggested some minor symptoms of PTSD, but the interview was 
inconsistent with such a finding.  The examiner pointed out 
that the veteran could not provide specific traumatic events 
required by a diagnosis of PTSD, but presented vague 
occurrences while he was in Vietnam.  He also reported vague 
general experience with regard to re-experiencing.  The 
examiner determined that the interview data was inconsistent 
with a diagnosis of PTSD.  The examiner was of the opinion 
that the veteran was suffering from multiple physical 
problems to such an extent that he reacts with symptoms of 
anxiety and dysthymia, which is consistent with his current 
diagnosis. 

Regarding the esophagus and the hernia, the veteran reported 
a history which was negative for dysphagia, and included 
epigastric and substernal pain, hematemesis and melena, 
reflux, nausea and vomiting, and taking Tagamet.  The 
examination revealed that the general state of his health was 
good.  The examiner also noted stable weight, scaphoid 
abdomen, normal bowel sounds, LKS not felt, and some guarding 
in the epigastrium.  A UGI was performed and the radiologist 
reported that there was intact fundoplication wrap but with a 
herniation of the proximal stomach into the chest.  The 
examiner diagnosed hiatal hernia and esophageal reflux.  

On the examination of the peripheral nerves, the veteran 
reported that since 1979, he noticed a tingling in his hands 
and feet when he gets up in the morning.  The pain is not 
related to the weather, and his spouse confirmed that he is 
able to wash dishes, sweep and ride the lawnmower.  The 
examiner diagnosed peripheral neuropathy, primarily sensory 
and worse in the lower extremities.  The examiner added that 
it is commonly seen with diabetes and alcoholism.  The 
examiner also reported diagnoses of diabetes and alcoholism.  

Regarding the skin, the examiner diagnosed necrobiosis 
lipoidica for the right leg, tinea pedis and tinea unguium, 
skin cancer in the past, seborrheic keratosis, and nevi.  The 
examiner commented that the veteran was exposed to Agent 
Orange, and further noted that there is a correlation between 
such exposure and porphyria cutanea tarda and chloracne.  The 
examiner determined that it was speculative as to whether 
there was a connection between his exposure and skin cancer, 
but that the veteran did spend a considerable amount of time 
in a sunny climate and is fair skinned, so there could be an 
association with the skin cancer.  

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
residuals of a throat operation, a hole in the esophagus, a 
hole in the stomach, a hiatal hernia, skin cancer, a 
psychiatric disorder, a respiratory disorder, and a disorder 
manifested by weakness of the extremities.  There must be 
more than a mere allegation; a claimant must submit evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  If he has not, his appeal must fail and there is no 
duty to assist him in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well-grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether these claims are well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records, VA treatment records, and VA 
examination reports. 

Regarding the claims of service connection for a hole in the 
stomach, a hole in the esophagus, residuals of a throat 
operation, and skin cancer, the Board finds that the first 
requirement for a well-grounded claim has not been met.  

In this case, the medical evidence of record is negative with 
regard to references to or the diagnoses of a hole in the 
stomach or esophagus.  There has been treatment for other 
gastrointestinal problems during and after service, but the 
records do not indicate that the veteran currently suffers 
from holes in the esophagus or stomach.  Therefore, the 
claims for those conditions are not well-grounded.  

The service medical records clearly show that the veteran was 
admitted to the hospital and treated for a peritonsillar 
abscess.  However, there are no current findings or medical 
opinions of record which indicate that there are any 
residuals from the surgery the veteran reports occurred 
during service.  Therefore, the claim is not well-grounded.

The records show that the veteran was diagnosed and treated 
for basal cell carcinoma in 1980, and that the lesion was 
excised.  The records do not indicate that there was any 
recurrence of the cancer.  The treatment records from 1996 
and the VA examination report of 1998 reflect diagnoses of 
conditions other than skin cancer.  Therefore, there is not a 
current diagnosis of skin cancer, and the claim is not well-
grounded. 

As noted in the Introduction, the veteran contends that his 
disabilities were caused by exposure to Agent Orange.  
Exposure to Agent Orange is presumed for a veteran who served 
in the Republic of Vietnam during the Vietnam era, and has a 
disease listed at 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  In this case, exposure to Agent 
Orange can be conceded based on the veteran's service in 
Vietnam, but there is no competent (medical) evidence tending 
to show that disorders the veteran claims are related to such 
exposure are listed under 38 C.F.R. § 3.309(e).  Furthermore, 
the record lacks medical opinions linking any of the 
disorders the veteran claims are service-connected to such 
exposure.  The veteran also fails to meet the requirements of 
a well-grounded claim even when considering the provisions of 
38 U.S.C.A. § 1110 (West 1991).  

Even when considering the veteran's contention that his skin 
cancer was caused by exposure to Agent Orange, the claim is 
not well-grounded.  As noted, the VA examiner pointed out 
that such exposure has been associated with porphyria cutanea 
tarda and chloracne, and further noted that a correlation to 
his cancer would be speculative and opined that the cancer 
may have been caused by sun exposure.  Therefore, at this 
point, there are no clear medical opinions of record which 
relate the manifestation of the veteran's skin cancer to his 
period of service. 

Regarding the claims of service connection for a psychiatric 
disorder, a respiratory disorder and weakness of the 
extremities, the Board finds that the first requirement for a 
well-grounded claim has been met.  The records clearly show 
that the veteran has been diagnosed with anxiety and 
dysthymia.  The VA examination report reflects diagnoses of a 
respiratory condition, and peripheral neuropathy of the lower 
extremities.  Although the first requirement for a well-
grounded claim has been met, the evidence is lacking with 
regard to the second requirement. 

As noted, the VA treatment records and the 1998 examination 
report reflect diagnoses of anxiety, dysthymia and 
depression.  The record does not reflect a diagnosis of PTSD.  
The first documented references to these conditions were made 
many years after the veteran's service, and the medical 
professionals who reported these conditions linked them to 
the veteran's health problems, not service.  Furthermore, the 
health problems the psychiatric conditions were linked to are 
not service-connected.  There is no medical evidence tending 
to show that the psychiatric conditions currently diagnosed 
are related to the veteran's service.  Therefore, the claim 
is not well-grounded.  

Regarding a respiratory condition, the service medical 
records contain no findings or diagnoses of respiratory 
conditions.  The first references to a respiratory condition 
appear in records dated in the 1980s, years after the 
veteran's separation from service.  Records documenting the 
treatment of respiratory conditions do not include any 
medical opinions which date the conditions back to the 
veteran's period of service, or link such conditions to any 
aspect of his service.  Therefore, the claim is not well-
grounded.  

As shown on the 1998 VA examination, the veteran suffers from 
peripheral neuropathy of the lower extremities.  However, the 
examiner linked the neuropathy to diabetes and alcoholism, 
not to any other aspect of the veteran's service.  "Acute 
and subacute peripheral neuropathy" is listed among the 
diseases associated with exposure to certain herbicide agents 
at 38 C.F.R. § 3.309(e).  However, Note 2 provides that 

[f]or purposes of this section the term 
acute and subacute peripheral neuropathy 
means transient peripheral neuropathy 
that appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset.  

In this case, the veteran has had the peripheral neuropathy 
longer than two years, and it is not alleged to have begun 
within weeks or months of exposure.  The peripheral 
neuropathy does not satisfy the definition of "acute and 
subacute peripheral neuropathy" and therefore the link to 
service which might be provided by the regulation is 
inapplicable.  Accordingly, the claim is not well-grounded.  

The record reflects the diagnosis and treatment of a hiatal 
hernia since the early 1980s.  The service medical records 
contain no findings or diagnosis of a hernia during service, 
and notations in the treatment records indicate that the 
veteran had a history of the condition dating back to the 
early 1970s.  Therefore, the evidence does not tend to 
demonstrate that the condition was incurred during the 
veteran's service, and the claim is not well-grounded.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well-grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that his conditions were 
incurred during service and related to Agent Orange exposure, 
do not constitute competent medical evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well-grounded, and if a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, the veteran cannot invoke the VA's duty to 
assist in the development of the claims under 38 U.S.C.A. 
§ 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. App. 136 
(1994). 

The Board notes that the RO denied the claim of service 
connection for respiratory disorders on the merits, and the 
remaining claims were denied as not well-grounded.  Although 
where claims are not well-grounded VA does not have a 
statutory duty to assist a claimant in developing the claims, 
VA may be obliged under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends on the particular facts and the 
extent to which the Secretary of the Department of Veterans 
Affairs has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Regarding the claims that were denied 
as not well-grounded, the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) (West 1991) in the October 1995 
statement of the case and subsequently issued December 1998 
supplemental statement of the case.  There is no prejudice to 
the appellant in denying these claims as not well-grounded 
even though the RO decision was on the merits, because the 
"quality of evidence he would need to well ground his claim 
or to reopen it would seem to be...nearly the same..."  
Edenfield v. Brown, 8 Vet. App. 384 (1995)(en banc).  Compare 
Bernard v. Brown, 4 Vet. App. 384 (1993).  To obtain further 
consideration of the matters on appeal before the Board, the 
veteran may file a claim supported by medical evidence 
demonstrating a current diagnosis of a hole in the stomach, a 
hole in the esophagus, residuals of a throat operation, and 
skin cancer, as well as medical evidence connecting his 
respiratory conditions, psychiatric disorders, hiatal hernia 
and peripheral neuropathy to his period of active service.  



ORDER

The claim of entitlement to service connection for residuals 
of a throat operation is not well-grounded, and the appeal is 
denied. 

The claim of entitlement to service connection for a hole in 
the esophagus is not well-grounded, and the appeal is denied.

The claim of entitlement to service connection for a hole in 
the stomach is not well-grounded, and the appeal is denied.  

The claim of entitlement to service connection for a hiatal 
hernia is not well-grounded, and the appeal is denied.

The claim of entitlement to service connection for skin 
cancer is not well-grounded, and the appeal is denied.

The claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), is not well-grounded, and the appeal is 
denied.

The claim of entitlement to service connection for a 
respiratory disorder is not well-grounded, and the appeal is 
denied.

The claim of entitlement to service connection for a disorder 
manifested by weakness of the extremities is not well-
grounded, and the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

